Citation Nr: 1309342	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran had active military service from March 1953 to March 1955.  Decorations and awards include a Korean Service Medal and a United Nations Service Medal.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims of service connection for venous varicosities of the right and left leg, and service connection for diabetic neuropathy with dysesthesias in the right and left feet.  He perfected a timely appeal to that decision.  

In July 2009, the Board remanded the appealed claims for further evidentiary development in this case.  Following the requested development, including VA examination in June 2010, a supplemental statement of the case (SSOC) was issued in December 2010.  

In February 2011, the Board again remanded for further evidentiary development of this case.  Following the requested development, including VA examination in March 2011, another SSOC was issued in May 2012.  

In July 2012, the Board once again remanded for still further evidentiary development.  Following the requested development, an SSOC was issued in January 2013.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2).  




FINDINGS OF FACT

1.  A right leg disorder, diagnosed as varicose veins and chronic venous insufficiency, was not present during service, and is not attributable to any event, injury, or disease in service.  

2.  A left leg disorder, diagnosed as varicose veins and chronic venous insufficiency, was not present during service, and is not attributable to any event, injury, or disease in service.  

3.  A bilateral foot disorder, currently diagnosed as peripheral neuropathy, did not manifest during the Veteran's active duty service, nor is it otherwise causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

2.  A left leg disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

3.  A right foot disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

4.  A left foot disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2005, September 2005, November 2005, and May 2006 from the RO to the Veteran, which were issued prior to the RO decision in June 2006.  Additional letters were issued in November 2009, June 2010, March 2011, and August 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims on appeal, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the contents of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all attainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Medical opinion evidence with respect to each issue has been obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions are adequate in that they were based on a review of the record, applicable medical principles, and the Veteran's history.  They included an explanation for the reviewer's conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The only service treatment report of record is the Veteran's separation examination, dated in February 1955, which is negative for any complaints or findings of disabilities involving the legs and the feet.  Clinical evaluation of the lower extremities and the feet was normal.  

The Veteran's claim for service connection for leg and foot problems (VA Form 21-526) was received in June 2005.  Submitted in support of his claims was a physical profile clarification form, dated in April 1953, which reflects that a board was convened to review the Veteran's complaints of pains in his legs and feet.  

Also submitted in support of the Veteran's claims were VA progress notes dated from June 2004 through May 2005.  A June 2004 clinic note indicates that the Veteran was new to the clinic,  He was seen for complaints of pain in the right knee.  He stated that he had had pain in the right knee for the past six months.  He denied any swelling of the joints or any history of rheumatoid arthritis.  On examination, it was noted that the Veteran had significant venous varicosities in both legs.  Distal pulses were intact and full in dorsalis pedis and posterior tibialis regions.  Somewhat slow in the femoral regions.  Radials and carotids were intact.  The impression was venous varicosities.  An August 2004 VA progress note reported a history of diabetes.  In May 2005, the Veteran was seen for a follow up evaluation of adult-onset diet controlled diabetes, and chronic venous insufficiency.  

The Veteran was afforded a VA examination in November 2005.  At that time, the Veteran indicated that he was clearly identified as having varicose veins when he was in the military.  He stated that the varicose veins were aggravated during long marches.  The Veteran indicated that he now has to wear elastic stockings; otherwise, he experiences marked swelling of his varicosities and associated tissue.  He experiences swelling when he is on his feet for the better portion of the day.  The Veteran related that the other problem with is feet is dysthesias and decreased sensation.  He stated that he feels as though he has extra padding on his feet, particularly his right foot.  He believed that his left foot feels too flat.  It was noted that his outpatient treatment records include documentation of diabetes as well as diabetic neuropathy with dysthesias.  He complained of decreased sensation as well as the dysesthesia and reported that bumping the foot makes it feel as though someone has knocked a spine through it.  Following examination, the examiner rendered a diagnosis of venous varicosities of both the right and left leg.  He stated that this is the Veteran's problem and he really does not have any joint problems.  The examiner also provided a diagnosis of diabetic neuropathy with dysesthesias, which he stated is really the Veteran's only foot problem.  

In May 2006, a Formal Finding of the Unavailability of Service Treatment Records was associated with the claims file.  All procedures to obtain the service records for the Veteran had been correctly followed.  All efforts to obtain the needed military information had been exhausted, and further attempts were determined to be futile and that, based on these facts, the records were not available.  It was noted that the RO requested records from the National Personnel Records Center (NPRC) on July 11, 2005.  The NPRC advised that the records were fire related and service medical records were unavailable.  The RO made a second request on January 13, 2006, to the Veteran for service medical records with no response.  

VA progress notes dated from May 2005 to June 2009 show that the Veteran continued to receive clinical attention and treatment for pain in his legs and feet.  An October 2005 nursing note indicates that the Veteran called with complaints of pain in his toes and feet.  In November 2006, he was assessed to have venous insufficiency.  A September 2007 progress note reflects an assessment of venous insufficiency, stable, and foot pain, probably osteoarthritis.  

On the occasion of another VA examination in June 2010, the Veteran again reported the onset of varicose veins during active duty.  He stated that, while he reported the pain in his legs, he was not provided any treatment, but he was issued orthotic shoes.  The Veteran reported going to an emergency room in 2004 with complaints of severe leg pain.  He was diagnosed with diabetes and issued compression stockings.  He indicated that he now has pain from below the knees to the toes, left greater than right.  He also reported chronic lower extremity edema.  Following physical examination, the Veteran was diagnosed with varicose veins, bilateral lower extremities; and chronic venous insufficiency.  A peripheral nerves examination was also conducted in June 2010.  At that time, the Veteran complained of pain and numbness in the legs and feet.  Following an evaluation of the lower extremities, the examiner diagnosed the Veteran to have peripheral neuropathy of the lower extremities.  The examiner opined that the varicose veins in the lower extremities and chronic venous insufficiency were not caused by or a result of active duty.  He also opined that the peripheral neuropathy was not aggravated by military service.  The examiner explained that there was no documentation to support a claim of service connection, with onset of pain and neuropathic symptoms in 2004.  

In an addendum to the above VA examination provided in November 2010, the VA examiner stated that, on review of the medical records, he noted his review of a form from the Veteran's separation physical in 1955 as well as a letter from his commanding officer in 1953 with a request for a physical profile because of the Veteran's complaints of pain in the legs.  The examiner stated that, without further records to substantiate what type of complaints or evaluation for his complaints, he could not resolve this issue (i.e., whether the Veteran's currently diagnosed varicose veins and chronic venous insufficiency had its onset in service) without resorting to speculation.  

The Veteran was afforded another VA examination in March 2011 for evaluation of the veins and arteries.  At that time, he stated that he had varicose veins in the service, and they bothered him for years with worsening in the past five years.  The Veteran complained of pain and swelling in his feet, which is worse at the end of the day.  He also complained of painful varicosities.  The Veteran reported a history of varicose veins in the right and left lower legs, which is relieved by elevation of the extremity, compression hosiery and rest.  The Veteran indicated that he experiences constant pain in the legs; and, he also has aching, fatigue, throbbing and a heavy feeling in the legs after prolonged walking or standing.  Examination of the lower extremities revealed large palpable varicose veins in the right and left legs, with visible spider veins in the feet.  The pertinent diagnoses were varicose veins and chronic venous insufficiency.  The examiner opined that bilateral varicose veins and chronic venous insufficiency is less likely as not caused by or a result of military service.  The examiner explained that the Veteran was 21 years old in 1953 when an evaluation for a profile was requested for complaints of pain in the legs and feet.  He had a separation examination in 1955, and the examination was noted to be normal.  Therefore, it is less likely as not that his current bilateral varicose veins and chronic venous insufficiency are due to or caused by military service.  

A peripheral nerves examination was also conducted in March 2011.  The Veteran reported a history of peripheral neuropathy.  He noted problems with burning and aching in his feet and legs.  The Veteran indicated that he was diagnosed with diabetes mellitus in 2004, initially on medication, but it was discontinued, and his diabetes had been treated with diet until last year.  Following an evaluation of the feet, the pertinent diagnosis was peripheral neuropathy, bilateral lower extremities.  The examiner noted that the Veteran was diagnosed with diabetes in 2004.  He also noted that peripheral neuropathy in both lower extremities was noted on a VA examination in June 2010.  He further noted that the Veteran's separation physical in 1955 was normal; and, he was not diagnosed with diabetes mellitus until 2004 with peripheral neuropathy due to diabetes.  Therefore, the examiner opined that it is less likely as not that the Veteran's peripheral neuropathy is due to or caused by his military service.  

Subsequently, in August 2012, the Veteran's claims folder was referred to a VA examiner for an opinion regarding the etiology of the diagnosed venous insufficiency with varicose veins and diabetic neuropathy of the bilateral lower extremities.  Following a review of the claims folder, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner stated that he has addressed the Veteran's report of an onset in service and a continuity of symptoms.  He has also reviewed the service records dated in April 1953 and February 1955, as well as the Veteran's report of an onset of leg and feet pain in service and having continuous symptoms since then.  The examiner noted that, although the Veteran reported symptoms, there was no diagnosis or pathological findings.  The examiner noted that, in April 1953, there was a physical profile classification for complaints of pains in the legs and feet; however, the service treatment records are silent for a chronic leg and feet condition, and there is no treatment or diagnosis of venous insufficiency or neuropathy.  The examiner also noted that the separation examination of February 18, 1955 is negative for complaints of pain in the legs and feet.  A review of the CPRS records (computerized VA health records) shows that his initial visit on June 10, 2004, reflects that his main complaint was knee pain, and he stated that he had been essentially quite healthy physically, with no complaints of any foot or leg pain.  At that time, the Veteran was noted to have varicosities and referred for compression stockings.  


The examiner further noted that the progress notes are silent for foot pain until September 2007, when the Veteran complained of left foot pain and swelling due to osteoarthritis.  And, on March 11, 2011, he complained of worsening bilateral foot pain, worse on the right, and a consult for podiatry was obtained for the foot pain.  Podiatry consultation in April 2011 diagnosed Taylor's bunion due to prominent metatarsal heads and mild decrease in the height of medial longitudinal arch upon weight bearing.  He was prescribed and dispensed power step orthotics.  Therefore, the examiner concluded that it is less likely as not for the Veteran's venous insufficiency with varicose veins and diabetic neuropathy of the bilateral lower extremities to be related to any disease or injury incurred during service.  

In September 2012, another Formal Finding of Unavailability of Service Treatment Records was associated with the claims file.  This documented the efforts made since 2009 to obtain the Veteran's complete service treatment records.  It was determined that the military personnel file was also unavailable for review.  It was noted that evidence of written and telephonic efforts to obtain the records was in the file.  All efforts to obtain the needed information had been exhausted, and further attempts would be futile.  


III.  Legal analysis.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  


For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  


A.  Right and left leg disorders.

After careful review of the evidentiary record, the Board finds that service connection is not warranted for a bilateral leg disorder.  Significantly, the service treatment records that are available do not support a conclusion that chronic disabilities affecting the Veteran's right and left legs became manifest during service.  While the profile classification in April 1953 indicates that the Veteran was seen for complaints of pain in the legs and feet, no pertinent clinical findings or diagnosis was noted.  In fact, the separation examination in February 1955 was negative for any complaints or findings of a bilateral leg disorder.  Significantly, the first objective clinical documentation of the onset of a bilateral leg disorder was in June 2004, when a clinic note reported significant venous varicosities in both legs, more than 49 years following his discharge from service.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that there is no persuasive evidence demonstrating a relationship between a currently diagnosed bilateral leg disorder and service.  Following the VA examination in March 2011, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that the bilateral leg disorders (diagnosed as bilateral varicose veins and chronic venous insufficiency) is less likely as not caused by or a result of military service.  The examiner explained that the Veteran was 21 years old in 1953 when an evaluation for a profile was requested for complaints of pain in the legs and feet.  He had a separation examination, in 1955, and the examination was noted to be normal.  

Furthermore, another VA examiner who reviewed the Veteran's claims file in August 2012 also rendered an opinion that the Veteran's varicose veins and venous insufficiency was less likely than not incurred in or caused by in-service injury, event or illness.  She specifically states that she had considered the Veteran's report of an onset in service and a continuity of symptoms since service, as well as the service records dated in April 1953 and February 1955.  She stated that, although the Veteran reported symptoms, there was no diagnosis or pathological findings set forth in the April 1953 physical profile, which only shows complaints of pains in the legs and feet, and the service treatment records are silent for a chronic leg condition with no complaints, treatment or diagnosis of venous insufficiency noted on separation examination in February 1955.  

The Veteran has not submitted any evidence of a nexus to service.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson, is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching this conclusion, the Board acknowledges the Veteran's reports of injuring his legs in service and of having a continuity of symptomatology since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) interpreted 38 C.F.R. § 3.303 in Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  In Walker, the Federal Circuit held that the 38 C.F.R. § 3.303 provides two ways to establish service connection.  Service connection under § 3.303(a) is satisfied when the three-element test is met set forth above.  In other words, the evidence must establish that:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

The second way to establish service connection is set forth in § 3.303(b).  The Federal Circuit found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

In addition, subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id.  

In the present case, varicose veins and venous insufficiency are not listed as chronic diseases in 38 C.F.R. § 3.309(a).  Consequently, service connection may not be established by a showing of chronicity in service without an intercurrent cause or a continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b)

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a bilateral leg disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Right and left foot disorders.

After careful review of the evidentiary record, the Board finds the Veteran's bilateral foot disorder was not present in service and is not shown to be related to service.  In this regard, the Board notes that while the service treatment records show that the Veteran was evaluated for complaints of pain in his feet, the records are completely negative for any findings of a bilateral foot disorder.  In fact, on the occasion of the separation examination in February 1955, clinical evaluation of the feet was reported as normal.  Furthermore, there is no evidence of a neurological disorder involving the feet within one year after separation from service.  In fact, the first post-service treatment record showing treatment for a bilateral foot disorder was in 2005, approximately 50 years after separation from service.  As noted above, the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2003).  In this case, the lapse of approximately 50 years between service and the first evidence of a neurological disability involving the feet is evidence against the Veteran's claim.  

Moreover, although the Veteran has been diagnosed with peripheral neuropathy of the feet, there is no competent, probative medical evidence of record linking these disabilities to the Veteran's period of active service.  On the contrary, following the VA examination in March 2011, the VA examiner stated that it is less likely as not that the Veteran's neuropathy is due to or caused by his military service.  The examiner explained that the Veteran's separation physical in 1955 was normal, and he was not diagnosed with diabetes mellitus until 2004 with peripheral neuropathy being due to his diabetes.  Therefore, the examiner opined that it is less likely as not that the Veteran's peripheral neuropathy is due to or caused by his military service.  This opinion was confirmed by another VA examiner in August 2012.  Following a review of the claims folder, and consideration of the Veteran's assertions of continuing symptoms since service, this examiner further noted that the service treatment records are silent with respect to any complaints or findings of a foot disorder and progress notes are silent for foot pain until September 2007, when the Veteran complained of left foot pain and swelling due to osteoarthritis.  Therefore, the examiner concluded that it is less likely as not that the Veteran's diabetic neuropathy of the bilateral lower extremities is related to any disease or injury incurred during service.  

The Board acknowledges the Veteran's contentions that he has experienced bilateral foot pain since service and it has continued to the present.  However, as previously discussed, the Federal Circuit's recent decision in Walker limits service connection for chronic disease based upon chronicity and continuity of symptomatology (i.e., service connection pursuant to 38 C.F.R. § 3.303(b)) only to those chronic diseases listed in 38 C.F.R. § 3.309(a).  The Board notes that peripheral neuropathy is not a specifically enumerated disease, although the list does include "other organic diseases of the nervous system."  Even if the Board were to accept that peripheral neuropathy of the bilateral feet was an organic disease of the nervous system, the evidence clearly demonstrates that the Veteran's peripheral neuropathy of the bilateral feet is secondary to his diabetes.  Consequently, the pain in his bilateral feet that the Veteran reports he has had since service cannot be his diabetic peripheral neuropathy, as the August 2012 VA examiner opined.  Furthermore, the evidence fails to demonstrate that the Veteran has any other disorder of the bilateral feet, much less one that is listed in § 3.309(a).  Consequently, the Board finds that service connection for a bilateral foot disorder based upon chronicity and continuity of symptomatology of a chronic disease pursuant to 38 C.F.R. § 3.304(b) is not warranted.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a bilateral foot disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right leg disorder is denied.  

Service connection for a left leg disorder is denied.  

Service connection for a right foot disorder is denied.  

Service connection for a left foot disorder is denied.  



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


